LEWIS, Judge
(dissenting):
A mystery which lingers concerns Colonel W’s status when he returned to duty at the Group if he did not reassume command. I.M.C. 85-1, to AFR 35-54, paragraph 9, provides, in pertinent part: “However, in accordance with 10 U.S.C. § 749(a), there is no authority for an officer to command another officer of higher grade.” It would appear that Lieutenant Colonel C, by virtue of his junior grade, was unable to exercise command over his “former” superior. I find it difficult to comprehend that the drafters of the directive could have intended an anomaly such as this to develop. For this reason, as well as those articulated by Judge Stewart, I would give effect to the reassumption language of paragraph 10c in this case.
Even a faulty directive is entitled to a fair reading, especially when, as here, Colonel W placed good faith reliance on what it seemingly authorized. The shoe appeared to fit, and he wore it. I concur with Judge Stewart’s analysis which demonstrates to my satisfaction that the shoe did, in fact, fit. I, too, would affirm the findings of guilty and the sentence.